                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERESA AGUIRRE,                                     Case No. 16-cv-05564-HSG
                                   8                    Plaintiff,                           ORDER DENYING MOTIONS IN
                                                                                             LIMINE
                                   9             v.
                                                                                             Re: Dkt. Nos. 178, 179
                                  10     THE STATE OF CALIFORNIA, et al.,
                                  11                    Defendants.

                                  12          Pending before the Court are the parties’ supplemental motions in limine, filed on
Northern District of California
 United States District Court




                                  13   November 26. See Dkt. Nos. 178 (Plaintiff’s motion in limine), 179 (Defendants’ motions in

                                  14   limine). The parties each responded in opposition that same day. See Dkt. Nos. 180 (Defendants’

                                  15   opposition), 181 (Plaintiff’s opposition). For the following reasons, the Court DENIES all of the

                                  16   supplemental motions in limine.

                                  17     I.   PLAINTIFF’S MOTION IN LIMINE

                                  18          Plaintiff asks the Court to “preclude Defendants from mischaracterizing Plaintiff’s leave”

                                  19   by requiring Defendants to refer to the leave “as the mornings off to care for her father in

                                  20   Lakeport” rather than as “half time work hours” or a similar phrase. See Dkt. No. 178 at 1–2.

                                  21   Plaintiff claims this “mischaracterization could confuse or mislead the jury.” See id. at 2.

                                  22          The Court will not grant this vague and unmanageable request. First, as Defendants note,

                                  23   Plaintiff’s counsel has repeatedly referred to Plaintiff’s leave as “half-day” or “half-time”

                                  24   throughout this litigation. See Dkt. No. 180 at 2–3 (excerpts of depositions). Second, such a

                                  25   request is entirely unenforceable. Plaintiff is of course entitled to present evidence on the terms of

                                  26   her leave as she understood it, but the Court will not police the short-hand phrases the Defendants

                                  27   use to describe their understanding of the terms. Accordingly, Plaintiff’s motion in limine is

                                  28   DENIED.
                                        II.    DEFENDANTS’ MOTIONS IN LIMINE
                                   1

                                   2           Defendants filed a motion in limine seeking to exclude the testimony of Plaintiff’s

                                   3   proposed witnesses Irma Rodriguez and Loretta Ancellotti as well as the mention of a potential

                                   4   hardship transfer to another job. See Dkt. No. 179 at 1, 3, 4.

                                   5          A.     Motion to Exclude Testimony of Irma Rodriguez
                                   6           Defendants ask the Court to exclude the testimony of Plaintiff’s sister, Irma Rodriguez,

                                   7   who Plaintiff intends to call to discuss “Plaintiff’s emotional distress.” See Dkt. No. 179 at 1.

                                   8   Defendants claim that her testimony will be biased, cumulative, unfairly prejudicial, and constitute

                                   9   improper expert testimony by a lay witness. See id. Plaintiff responds that Ms. Rodriguez’s

                                  10   testimony will demonstrate “one of three different perspectives” on Plaintiff’s emotional distress

                                  11   and will be limited to her observations. See Dkt. No. 181 at 1.

                                  12           Defendants have failed to demonstrate that Ms. Rodriquez will testify beyond her personal
Northern District of California
 United States District Court




                                  13   observations and opinions or that her testimony will be cumulative or substantially more

                                  14   prejudicial than it is probative. See Fed. R. Evid. 701, 403. Defendants are, of course, entitled to

                                  15   cross-examine Ms. Rodriguez about any potential bias. Accordingly, the Court DENIES the

                                  16   motion to exclude Ms. Rodriguez.

                                  17          B.     Motion to Exclude Testimony of Loretta Ancellotti
                                  18           Defendants seek to exclude the testimony of Loretta Ancellotti, one of Plaintiff’s health

                                  19   care providers, because Plaintiff withdrew her as a trial witness on January 8 and “reversed

                                  20   course” recently, which has caused Defendants to “formulate[] a trial strategy that did not include”

                                  21   Ms. Ancellotti. Dkt. No. 179 at 3. Plaintiff counters that Ms. Ancellotti “will only be called as a

                                  22   rebuttal witness . . . only if Defendants challenge the terms of Plaintiff’s leave as it is specified in

                                  23   Plaintiff’s Certification of Health Care Provider.” Dkt. No. 181 at 1.

                                  24           Neither party cites any rules or authority in making their arguments. That said, Defendants

                                  25   deposed Ms. Ancellotti and Plaintiff added her to the witness list on October 17, so it is difficult to

                                  26   see how Defendants would be prejudiced by allowing her to testify when trial commences in

                                  27   January. Therefore, the Court DENIES the motion to exclude Ms. Ancellotti, subject to

                                  28   reconsideration depending on the manner in which Plaintiff attempts to introduce the testimony.
                                                                                           2
                                              C.    Motion to Exclude Mention of Potential Hardship Transfer
                                   1

                                   2           Defendants “seek an order excluding from trial all testimony and evidence regarding the

                                   3   issue of a ‘hardship transfer’” including the testimony of Ted Henderson, Defendant’s “designee

                                   4   regarding hardship transfers.” Dkt. No. 179 at 4. Defendants claim that the proffered evidence is

                                   5   not relevant, that this theory of FMLA interference was not raised in the pleadings, that Plaintiff

                                   6   never actually requested a hardship transfer, that it is a collateral matter, and that this issue “was

                                   7   never raised and thus was never litigated in this lawsuit.” Id. at 4–8. Plaintiff responds by

                                   8   explicating her theory of how evidence of her request for a hardship transfer helps to establish her

                                   9   claim of FMLA discouragement. See Dkt. No. 181 at 3–5.

                                  10           Whether Plaintiff requested a hardship transfer is an issue for the jury to resolve as it

                                  11   determines whether Plaintiff was discouraged from exercising her right to FMLA leave.

                                  12   Accordingly, the Court DENIES Defendants’ motion to exclude mention of potential hardship
Northern District of California
 United States District Court




                                  13   transfer.

                                  14           IT IS SO ORDERED.

                                  15   Dated: 12/5/2018

                                  16                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
